Exhibit 10.1

RETIREMENT AGREEMENT

THIS RETIREMENT AGREEMENT (this “Agreement”) is entered into between Andrew
Dejana (“Executive”) and Dejana Truck & Utility Equipment Company, LLC (the
“Company”).  Executive enters into this Agreement on behalf of himself, his
spouse, heirs, successors, assigns, executors, and representatives of any kind,
if any.

WHEREAS Executive is currently employed by the Company as its President and
Executive has decided to retire from employment with the Company as of April 19,
2019; and

WHEREAS the Company and Executive desire to enter into an independent consulting
arrangement following Executive’s retirement;

NOW, THEREFORE, in consideration of the terms, conditions, and promises set
forth in this Agreement, and in return for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, Executive and the Company agree as follows:

1.         Retirement Date.  Executive will retire from the Company and his last
day of employment with the Company will be April 19, 2019 (“Retirement Date”).

2.         Retirement Benefits.  In return for the promises contained in this
Agreement, the Company will provide Executive with the following retirement
benefits:

a.         The Company will pay Executive the total gross amount of Thirty-Three
Thousand Three Hundred Thirty-Three Dollars ($33,333), minus tax deductions and
withholdings.  This payment represents the prorated gross value of Executive’s
guaranteed 2019 annual bonus for 2019 and will be paid to Executive in a lump
sum at the same time that the Company’s annual bonuses for 2019 are paid to
other Company’s officers if the Company has received an original or copy of this
Agreement that has been signed and dated by Executive.

b.         During his retirement, Executive will continue to vest in previously
granted Restricted Stock Units according to the vesting schedule set forth on
the applicable Grant Notice for Restricted Stock Units, subject to the terms and
conditions set forth in such Grant Notice, including Executive’s continued
compliance with the restrictive covenants contained therein.  No additional
Restricted Stock Units will be granted in 2019 or subsequent years.

c.         Additionally, if Executive or any of his qualified dependents timely
and properly elects, pursuant to the Consolidated Omnibus Budget Reconciliation
Act (COBRA), to continue participation in the group health plan in which
Executive is currently enrolled, the Company will reimburse Executive for the
monthly premium for Executive’s group health plan coverage for the first eight
(8) months of such COBRA continuation (i.e., for coverage through December 2019)
or until Executive becomes eligible for group health plan

 

 





--------------------------------------------------------------------------------

 



coverage under another group plan, whichever occurs earlier.  After such eight
(8) month period, any further participation in the Company’s group health plans
pursuant to COBRA will be at Executive’s own expense and will be governed by the
applicable medical plan and COBRA.

d.         On or before the date this Agreement becomes effective, the Company
and Executive will enter into and execute the Consulting Agreement attached
hereto as Exhibit A.

e.         The receipt of the retirement benefits set forth in subsections (a)
through (d) above are expressly conditioned on Executive’s compliance with this
Agreement, Sections 5 through 9 of Executive’s July 15, 2016 Employment
Agreement, Executive’s July 15, 2016 Noncompetition and Confidentiality
Agreement, and each of Executive’s Restricted Stock Unit Grant Notices.

f.         The intent of the Parties is that the retirement benefits provided
pursuant to this Agreement shall be exempt from or interpreted and administered
in compliance with Section 409A of the Internal Revenue Code.

3.         Cessation of Employment Compensation and Benefits.  Executive
understands and agrees that the compensation described in Section 2 of
Executive’s July 15, 2016 Employment Agreement and Executive’s eligibility for
all benefits of employment will cease as of the Retirement Date, except as
expressly provided in this Agreement or as otherwise required by law or the
terms of the Company’s benefit plans as may be modified from time to time.

4.         Effect on Prior Agreements; Survival of Obligations.  This Agreement
supersedes all prior agreements, and constitutes a complete statement of the
agreement, between the Company and Executive with respect to its subject
matter.  However, Executive agrees and understands that this Agreement does not
reduce Executive’s obligations to comply with applicable laws relating to trade
secrets, confidential information, or unfair competition, and Executive
understands and expressly agrees that Sections 5 through 9 of Executive’s July
15, 2016 Employment Agreement, Executive’s July 15, 2016 Noncompetition and
Confidentiality Agreement, and Section 10 of the standard terms and conditions
of Executive’s Grant Notices for Restricted Stock Units will remain in full
force and effect without modification.

5.         Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be construed and interpreted in accordance with the laws of the
State of Delaware, excluding any choice of law rules that may direct the
application of the laws of another jurisdiction.  Each party stipulates that, if
there is any dispute or disagreement between the parties as to the
interpretations of any provision of, or the performance of obligations under,
this Agreement, venue, jurisdiction, and waiver of right to a jury trial shall
be governed by the provisions set forth in Executive’s July 15, 2016 Employment
Agreement.

6.         Equitable Relief.  The Company and Executive agree that (i) any
breach or threatened breach by Executive of the provisions of Section 5,
 Section 6,  Section 7 and Section 8 of Executive’s Employment Agreement,
Executive’s July 15, 2016 Noncompetition





2

--------------------------------------------------------------------------------

 



and Confidentiality Agreement, and Section 10 of the standard terms and
conditions of Executive’s Grant Notices for Restricted Stock Units will result
in irreparable injury to the Company and its affiliates for which a remedy at
law would be inadequate, and (ii) in addition to any relief at law that may be
available to the Company and its affiliates for any such breach and regardless
of any other provision set forth in this Agreement, the Company and its
affiliates shall be entitled to injunctive and other relief as a court may
grant, without posting of a bond.

7.         Entire Agreement; Amendment; Severability.  Except as set forth in
paragraph 4 of this Agreement, this document contains the entire Agreement
between Executive and the Company and the other Released Parties with respect to
its subject matter.  Executive may not rely on any prior agreements or
discussions.  Further, this Agreement may not be amended or supplemented except
in a writing that is signed by Executive and the Company.  Finally, if any
portion of this Agreement is found to be unenforceable, such portion of the
Agreement will be deemed amended to the extent necessary to comply with
applicable law.

 

      

 

    /s/  ANDREW DEJANA

 

   March 11, 2019

Andrew Dejana

 

Date

 

 

 

 

 

 

Dejana Truck & Utility Equipment Company, LLC

 

 

 

 

 

    /s/ ROBERT MCCORMICK 

 

   March 11, 2019

Robert McCormick

 

Date

 

3

--------------------------------------------------------------------------------